IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DNJS HOLDINGS, LLC, DEAN                NOT FINAL UNTIL TIME EXPIRES TO
SEVERIDT, JUSTIN SEVERIDT               FILE MOTION FOR REHEARING AND
& NIKOLAS SEVERIDT,                     DISPOSITION THEREOF IF FILED

      Petitioners,

v.                                      CASE NO. 1D16-5859

PET DOCTORS OPERATING
LLC, PET DOCTORS
HOLDINGS, LLLP, KLF
INVESTMENTS, INC., FARZIN
DARABI, PETVET CARE
CENTERS, LLC, PETVET CARE
CENTERS (FLORIDA), LLC,
KAGC, INC., and VPP, INC.,

     Respondents.
___________________________/

Opinion filed August 21, 2017.

Petition for Writ of Certiorari – Original Jurisdiction.

Kansas R. Gooden of Boyd & Jenerette, Jacksonville; and R. Taylor Speer of Turner
Padget Graham & Laney, P.A., Greenville, SC, for Petitioners.

Zachary R. Roth of Ansbacher Law, Jacksonville, for Respondents Farzin Darabi and
KLF Investments, Inc.; and J. Rice Ferrelle, Jr. of Ferrelle Burns, P.A., Neptune
Beach, for Respondents Pet Doctors Operating, LLC and Pet Doctors Holding, LLLP.


PER CURIAM.

      Petitioners filed a petition for writ of certiorari requesting we quash the trial

court’s order granting respondents’ request for a protective order and denying
petitioners’ request for discovery related to the 2015 sale of the companies Pet Doctors

Operating LLC and Pet Doctors Holdings, LLLP. Petitioners argue discovery

pertaining to this sale is essential to their cause of action filed under the Florida

Uniform Fraudulent Transfers Act (FUFTA), in which they allege the 2015 sale was

fraudulent. They argue the court’s order caused irreparable harm that cannot be

remedied on appeal because the order completely prohibits their ability to bring the

FUFTA claim.

      Respondents have not argued that discovery pertaining to the 2015 sale would be

irrelevant to petitioners’ cause of action under FUFTA, nor did the trial court

specifically address the FUFTA claim in its ruling.

      We find petitioners have demonstrated that information establishing the

existence and amount of the 2015 sale is critical to their cause of action alleging that

the sale was fraudulent. The order effectively eviscerates petitioners’ cause of action

under FUFTA, and there is no other way for petitioners reasonably to obtain the

information.

      Recently, this court in PDR Grayson Dental Lab, LLC v. Progressive Dental

Reconstruction, Inc., 203 So. 3d 213 (Fla. 1st DCA 2016), granted certiorari relief

where a plaintiff was denied discovery. The plaintiff purchased a laboratory business

and later brought a cause of action against the seller for accounting and bookkeeping

fraud. Id. at 214. Although the plaintiff obtained financial information from the seller


                                           2
before purchasing the business, he alleged the information he obtained from the seller

was fraudulent and that it differed from the information the seller submitted to his

accounting firm for tax return preparation. Id. This court found the plaintiff was

irreparably harmed by not obtaining the documents because they were essential to his

cause of action. Further, this court “could not remedy the harm of non-production on

plenary appeal, because we could not ‘determine after judgment how the requested

discovery would have affected the outcome of the proceedings.’” Id. at 215 (quoting

Giacalone v. Helen Ellis Mem’l Hosp. Found., Inc., 8 So. 3d 1232, 1234-35 (Fla. 2d

DCA 2009)). See also Simpson v. State, 117 So. 3d 412 (Fla. 2013) (finding defendant

who sought discovery of physical evidence related to his postconviction claims

demonstrated irreparable harm because without access to that physical evidence, “[t]his

would not only eviscerate his ability to litigate and demonstrate his claims, but would

deprive this Court of being able to conduct a meaningful review on appeal”); Anderson

v. Vander Meiden ex rel. Duggan, 56 So. 3d 830, 831 (Fla. 2d DCA 2011) (finding

where defendant sought to raise the defense of setoff based on the plaintiff’s settlement

with other nonparties, trial court’s denial of request for discovery related to the

settlement agreements created irreparable harm that could not be remedied on plenary

appeal).

      We find this case similar to PDR Grayson and Giacalone, in which the Second

District found a patient’s request for documentation regarding a hospital’s internal cost


                                           3
structure and the discounts granted to the various categories of patients that it served

was “critical” to establishing both his cause of action against the hospital alleging

charges for his treatment were unreasonable and his affirmative defenses against the

hospital’s attempt to obtain payment from him. The discovery pertaining to petitioners’

FUFTA claim is essential to their cause of action, and the court’s order created

irreparable harm that cannot be remedied on appeal. Thus, we GRANT the petition for

writ of certiorari and QUASH the trial court’s order.

      On remand, the trial court should evaluate respondents’ request for

confidentiality pursuant to Alterra Healthcare Corp. v. Estate of Shelley, 827 So. 2d

936, 945 (Fla. 2002).

WOLF, RAY, and BILBREY, JJ., CONCUR.




                                           4